DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claims 1 – 2, 7 – 8 and 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tehrani et al (“Space-Time Parallel Cancellation Orthogonal Frequency Division Multiplexing in Power Line Communications”, California State University Long Beach, IEEE, 29-30 Oct. 2018).

            Re claim 1, Tehrani teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x1 ST-OFDM, Fig.1), comprising: a space-time encoder (ST, Fig.1) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second 

            Re claim 2, Tehrani teaches of wherein the first transmitter inverse transform block and the second transmitter inverse transform block are connected in parallel (as shown in Fig.1).

           Re claim 7, Tehrani teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x2 ST-OFDM, Fig.2), comprising: a space-time encoder (ST, Fig.2) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second code words, output of ST, Fig.2); a first transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (first IFFT (top IFFT), Fig.2); a second transmitter inverse transform block configured to inverse transform the second code word into an inverse transformed second code word (second IFFT (bottom IFFT), Fig.2); a first cyclic prefix adder configured to add a first cyclic prefix to the inverse transformed first code word (CP, Fig.2 and Page 2, Col 2, 2x2 ST-OFDM Systems) to generate a first signal (Tx1, Fig.2) for transmitting over a first path of a power line channel (power line channel, h1, Fig. 2 and Page 2, Col 2, 2x2 ST-OFDM Systems); a second cyclic prefix adder configured to add a second cyclic prefix to the inverse transformed second code word  (CP, Fig.2 and Page 2, Col 2, 2x2 ST-OFDM Systems) to generate a second signal (Tx2, Fig.2) for transmitting over a second path of the power line channel (power line channel, h2, Fig. 2 and Page 2, Col 2, 2x2 ST-OFDM Systems); 

           Re claim 8, Tehrani teaches of wherein the first transmitter inverse transform block and the second transmitter inverse transform block are connected in parallel (as shown in Fig.2); and wherein the receiver first forward transform block and the receiver second forward transform block are connected in parallel (as shown in Fig.2).



           Re claim 14, Tehrani teaches of wherein the transmitter inverse transform block and the transmitter forward transform block are connected in parallel (as shown in Fig.3); and wherein the receiver forward transform block and the receiver inverse transform block are connected in parallel (as shown in Fig.3).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 3 – 6, 9 – 12 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Berger et al (“MIMO Power Line Communications”, Kenus Informatica, Institut Mines-Telecom, Sony’s European Technology Center in Stuttgart, IEEE, March 2015).

         Re claim 3, Tehrani teaches all the limitations of claim 1 except of further comprising: a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel; and a second coupler configured to enable the first signal and the second signal to be respectively received via the first path and the second path of the power line channel.
          Berger teaches of a MIMO-PLC OFDM system that comprises of a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel (Figures 1 – 2); and a second coupler configured to enable the first signal and the second signal to be 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a first and second coupler for respectively feeding and receiving the signals to and from the PLC channels.

         Re claim 4, Tehrani and Berger teach all the limitations of claim 3 as well as Berger teaches of wherein the first coupler comprises a delta coupler (Delta-Style, Fig.1); and wherein the delta coupler is configured to enable the first signal to be transmitted via a phase-protective earth port (PE, Fig.1) and the second signal to be transmitted via a phase-neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first coupler be a delta coupler that enables the first signal to be transmitted via a phase-protective earth port and the second signal to be transmitted via a phase-neutral port for efficient MIMO coupling with reduced emission.

         Re claim 5, Tehrani and Berger teach all the limitations of claim 3 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler to enable 

         Re claim 6, Tehrani and Berger teach all the limitations of claim 3 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a common mode port (S4 to receive CM signals, Fig.1 and Page 3, Col 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler to enable the first signal to be received via a phase port for reduced emission and the second signal to be received via a common mode port for less attenuation for highly attenuated channels.

         Re claim 9, Tehrani teaches all the limitations of claim 7 except of further comprising: a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel; and a second coupler configured to enable the first signal and the second signal to be respectively received via the first path and the second path of the power line channel.
          Berger teaches of a MIMO-PLC OFDM system that comprises of a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel (Figures 1 – 2); and a 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a first and second coupler for respectively feeding and receiving the signals to and from the PLC channels.

         Re claim 10, Tehrani and Berger teach all the limitations of claim 9 as well as Berger teaches of wherein the first coupler comprises a delta coupler (Delta-Style, Fig.1); and wherein the delta coupler is configured to enable the first signal to be transmitted via a phase-protective earth port (PE, Fig.1) and the second signal to be transmitted via a phase-neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first coupler be a delta coupler that enables the first signal to be transmitted via a phase-protective earth port and the second signal to be transmitted via a phase-neutral port for efficient MIMO coupling with reduced emission.

         Re claim 11, Tehrani and Berger teach all the limitations of claim 9 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a neutral port (N, Fig.1).


         Re claim 12, Tehrani and Berger teach all the limitations of claim 9 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a common mode port (S4 to receive CM signals, Fig.1 and Page 3, Col 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler to enable the first signal to be received via a phase port for reduced emission and the second signal to be received via a common mode port for less attenuation for highly attenuated channels.

         Re claim 15, Tehrani teaches all the limitations of claim 13 except of further comprising: a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel; and a second coupler configured to enable the first signal and the second signal to be respectively received via the first path and the second path of the power line channel.

          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a first and second coupler for respectively feeding and receiving the signals to and from the PLC channels.

         Re claim 16, Tehrani and Berger teach all the limitations of claim 15 as well as Berger teaches of wherein the first coupler comprises a delta coupler (Delta-Style, Fig.1); and wherein the delta coupler is configured to enable the first signal to be transmitted via a phase-protective earth port (PE, Fig.1) and the second signal to be transmitted via a phase-neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first coupler be a delta coupler that enables the first signal to be transmitted via a phase-protective earth port and the second signal to be transmitted via a phase-neutral port for efficient MIMO coupling with reduced emission.

         Re claim 17, Tehrani and Berger teach all the limitations of claim 15 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler to enable the first signal to be received via a phase port and the second signal to be received via a neutral port for efficient MIMO coupling with reduced emission.

         Re claim 18, Tehrani and Berger teach all the limitations of claim 15 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a common mode port (S4 to receive CM signals, Fig.1 and Page 3, Col 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler to enable the first signal to be received via a phase port for reduced emission and the second signal to be received via a common mode port for less attenuation for highly attenuated channels.

Claim Rejections - 35 USC § 102

          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

         Claims 1 – 2 and 7 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al (“Space-Time Code Orthogonal Frequency Division Multiplexing in Power Line Communications”, California State University Long Beach, IEEE, 2017).

            Re claim 1, Yeh teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x1 ST-OFDM, Fig.3), comprising: a space-time encoder (ST, Fig.3) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second code words, output of ST, Fig.3); a first transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (first IFFT (top IFFT), Fig.3); a second transmitter inverse transform block configured to inverse transform the second code word into an inverse transformed second code word (second IFFT (bottom IFFT), Fig.3); a first cyclic prefix adder configured to add a first cyclic prefix to the inverse transformed first code word (CP, Fig.3 and Page 3, Col 1, 2x1 ST-OFDM Systems) to generate a first signal (Tx1, Fig.3) for transmitting over a first path of a power line channel (power line channel, h1, Fig. 3 and Page 3, Col 1, 2x1 ST-OFDM Systems); a second cyclic prefix adder configured to add a second cyclic prefix to the inverse transformed second code word  (CP, Fig.3 and Page 3, Col 1, 2x1 ST-OFDM Systems) to generate a second signal (Tx2, Fig.3) for transmitting over a second path of the power line channel (power line channel, h2, Fig. 3 and Page 3, Col 1, 2x1 ST-OFDM Systems); a cyclic prefix remover configured to remove the first cyclic prefix from the first signal 

            Re claim 2, Yeh teaches of wherein the first transmitter inverse transform block and the second transmitter inverse transform block are connected in parallel (as shown in Fig.3).

           Re claim 7, Yeh teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x2 ST-OFDM, Fig.4), comprising: a space-time encoder (ST, Fig.4) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second code words, output of ST, Fig.4); a first transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (first 

           Re claim 8, Yeh teaches of wherein the first transmitter inverse transform block and the second transmitter inverse transform block are connected in parallel (as shown in Fig.4); and wherein the receiver first forward transform block and the receiver second forward transform block are connected in parallel (as shown in Fig.4).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 3 – 6 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Berger et al (“MIMO Power Line Communications”, Kenus Informatica, Institut Mines-Telecom, Sony’s European Technology Center in Stuttgart, IEEE, 16 July 2014).

         Re claim 3, Yeh teaches all the limitations of claim 1 except of further comprising: a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel; and a second coupler configured to enable the first signal and the second signal to be respectively received via the first path and the second path of the power line channel.
          Berger teaches of a MIMO-PLC OFDM system that comprises of a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel (Figures 1 – 2); and a second coupler configured to enable the first signal and the second signal to be respectively received via the first path and the second path of the power line channel (Figures 1 – 2 and Page 2, Col 2 to Page 3, Col 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a first and second coupler for respectively feeding and receiving the signals to and from the PLC channels.

         Re claim 4, Yeh and Berger teach all the limitations of claim 3 as well as Berger teaches of wherein the first coupler comprises a delta coupler (Delta-Style, Fig.1); and 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first coupler be a delta coupler that enables the first signal to be transmitted via a phase-protective earth port and the second signal to be transmitted via a phase-neutral port for efficient MIMO coupling with reduced emission.

         Re claim 5, Yeh and Berger teach all the limitations of claim 3 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler to enable the first signal to be received via a phase port and the second signal to be received via a neutral port for efficient MIMO coupling with reduced emission.

         Re claim 6, Yeh and Berger teach all the limitations of claim 3 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a common mode port (S4 to receive CM signals, Fig.1 and Page 3, Col 1).


         Re claim 9, Yeh teaches all the limitations of claim 7 except of further comprising: a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel; and a second coupler configured to enable the first signal and the second signal to be respectively received via the first path and the second path of the power line channel.
          Berger teaches of a MIMO-PLC OFDM system that comprises of a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel (Figures 1 – 2); and a second coupler configured to enable the first signal and the second signal to be respectively received via the first path and the second path of the power line channel (Figures 1 – 2 and Page 2, Col 2 to Page 3, Col 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a first and second coupler for respectively feeding and receiving the signals to and from the PLC channels.

         Re claim 10, Yeh and Berger teach all the limitations of claim 9 as well as Berger teaches of wherein the first coupler comprises a delta coupler (Delta-Style, Fig.1); and 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first coupler be a delta coupler that enables the first signal to be transmitted via a phase-protective earth port and the second signal to be transmitted via a phase-neutral port for efficient MIMO coupling with reduced emission.

         Re claim 11, Yeh and Berger teach all the limitations of claim 9 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler to enable the first signal to be received via a phase port and the second signal to be received via a neutral port for efficient MIMO coupling with reduced emission.

         Re claim 12, Yeh and Berger teach all the limitations of claim 9 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a common mode port (S4 to receive CM signals, Fig.1 and Page 3, Col 1).
.

         Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yeh et al (“Design Space–Time Trellis-Coded Intercarrier Interference Parallel Cancelation Architectures for OFDM Systems”, California State University, Ozyegin University, IEEE, May 2017) (Yeh(2)).

          Re claim 13, Yeh teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x2 ST-OFDM, Fig.4), comprising: a space-time encoder (ST, Fig.4) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second code words, output of ST, Fig.4); a first transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (first IFFT (top IFFT), Fig.4); a second transmitter inverse transform block configured to inverse transform the second code word into an inverse transformed second code word (second IFFT (bottom IFFT), Fig.4); a first cyclic prefix adder configured to add a first cyclic prefix to the inverse transformed first code word (CP, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems) to generate a first signal (Tx1, Fig.4) for transmitting over a first path of a power line channel (power line channel, h1, Fig. 2 and Page 3, Col 2, 2x2 ST-OFDM Systems); 
           Yeh(2) teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x1 STPC-OFDM, Fig.2), comprising: a space-time encoder (ST, Fig.2) configured to encode a sequence of data 


           Re claim 14, Yeh and Yeh(2) teach all the limitations of claim 13 as well as Yeh teaches of wherein the first  and second transmitter inverse transform blocks are connected in parallel (as shown in Fig.4); and wherein the receiver first and second forward transform blocks are connected in parallel (as shown in Fig.4). 

         Claims 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and Yeh(2) in view of Berger.

         Re claim 15, Yeh and Yeh(2) teach all the limitations of claim 13 except of further comprising: a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel; and a second coupler configured to enable the first signal and the second signal to be respectively received via the first path and the second path of the power line channel.
          Berger teaches of a MIMO-PLC OFDM system that comprises of a first coupler configured to enable the first signal and the second signal to be respectively transmitted via the first path and the second path of the power line channel (Figures 1 – 2); and a second coupler configured to enable the first signal and the second signal to be 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a first and second coupler for respectively feeding and receiving the signals to and from the PLC channels.

         Re claim 16, Yeh, Yeh(2) and Berger teach all the limitations of claim 15 as well as Berger teaches of wherein the first coupler comprises a delta coupler (Delta-Style, Fig.1); and wherein the delta coupler is configured to enable the first signal to be transmitted via a phase-protective earth port (PE, Fig.1) and the second signal to be transmitted via a phase-neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first coupler be a delta coupler that enables the first signal to be transmitted via a phase-protective earth port and the second signal to be transmitted via a phase-neutral port for efficient MIMO coupling with reduced emission.

         Re claim 17, Yeh, Yeh(2) and Berger teach all the limitations of claim 15 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a neutral port (N, Fig.1).


         Re claim 18, Yeh, Yeh(2) and Berger teach all the limitations of claim 15 as well as Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a common mode port (S4 to receive CM signals, Fig.1 and Page 3, Col 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler to enable the first signal to be received via a phase port for reduced emission and the second signal to be received via a common mode port for less attenuation for highly attenuated channels.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633